WELLBORN, District Judge.
This suit was originally brought in the superior court of Orange county, Cal., and thereafter removed to this court, on account of the diverse citizenship of the parties. Two cases for equitable relief are separately stated in the bill, one being to enforce the performance of a trust in real property, and the second being to quiet the title of one of the complainants to said property. A demurrer to the bill on numerous grounds, including the one men tioned below, has been filed by the defendants since the removal of the cause. Under the slate procedure, the complaint, as the pleading was there styied, would have been bad on account of a misjoinder of causes of action. Code Civ. Proc. Cal. § 427; Reynolds v. Lincoln, 71 Cal. 183, 9 Pac. 176, 12 Pac. 449. The general rules of equity practice which obtain in this court conduce to the same result. The bill is multifarious, in that it joins two distinct and unconnected grounds of equitable relief. 1 Post. Fed. Prac. §§ 71-74. For this cause, and without passing upon any of the other objections to the bill, the demurrer is sustained, with leave to complainants to amend within 10 days, if they shall be so advised.